People v Almeda (2017 NY Slip Op 05833)





People v Almeda


2017 NY Slip Op 05833


Decided on July 26, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 26, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
SHERI S. ROMAN
HECTOR D. LASALLE, JJ.


2001-03788
 (Ind. No. 143/00)

[*1]The People of the State of New York, respondent, 
vPhillip Almeda, appellant.


Phillip Almeda, Dannemora, NY, appellant pro se.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove, Jodi L. Mandel, and Rebecca L. Visgaitis of counsel), for respondent.
Lynn W. L. Fahey, New York, NY (Lisa Napoli of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 2, 2004 (People v Alemda, 10 AD3d 367), affirming a judgment of the Supreme Court, Kings County, rendered April 5, 2001.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., BALKIN, ROMAN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court